Exhibit 10.36

LOGO [g55132logo.jpg]

Anthony S. Marino

Group VP Human Resources and

Chief Human Resources Officer

April 20, 2009

Mr. Thomas F. Marano

15 Olde Greenhouse Lane

Madison, NJ 07940

Dear Tom:

We are pleased to offer you a position at GMAC LLC (the “Company”), serving a
dual role as Chief Executive Officer of ResCap and Chief Capital Markets
Executive for GMAC Financial Services. You will report directly to the Chief
Executive Officer, GMAC LLC (“CEO”), currently Al DeMolina. Your leadership is
vital to the success of the ResCap turnaround and establishment of an enterprise
approach to the Company’s capital markets activity.

You will be based in our New York office. Your start date will be determined
upon your acceptance of this offer.

Your annual salary will be $4,000,000. This annual salary reflects a significant
portion of your total compensation. At this time, the American Recovery and
Reinvestment Act of 2009 (“ARRA”) prohibits incentive compensation, other than
restricted stock, for an executive at your level of compensation. As such, the
significant majority of your compensation package is in base compensation.
Should the law change or should subsequent enabling regulations modify this
prohibition, the Company will unilaterally shift a larger portion of your total
compensation to incentive compensation, reducing your base salary. Additionally,
as one of the most highly compensated executives in the Company, your
compensation package remains subject to other changes that may be necessary to
comply with the Emergency Economic Stabilization Act of 2008, ARRA, the rules
and regulations of the Troubled Asset Relief program, and any other Federal law
or regulation that may govern executive compensation.

You will participate in the GMAC Long-Term Incentive Plan LLC Long-Term Equity
Compensation Incentive Plan (“LTECIP”), as amended March 17, 2009. We are
currently seeking U.S. Treasury Department confirmation that the plan falls
within the restricted stock exception mentioned above. A plan document is
enclosed. The GMAC Compensation and Leadership Committee approved a restricted
stock unit (“RSU”) award for you of 4.3 basis points. This RSU award is
currently valued at $2,000,000. A copy of the valuation method used is also
enclosed. As mandated by ARRA, this RSU award does not exceed 1/3 of your total
compensation.

As an officer of the Company, you will be eligible for coverage under the
Company’s Directors and Officers Liability policy. I have enclosed a summary of
GMAC’s 2008-2009 Blended Liability Insurance Coverages.

GMAC offers employees a comprehensive market competitive benefits package that
is designed to meet your needs both professionally and personally. Your benefits
are effective the first day of the month following 30 days of employment. I have
enclosed summaries of our benefit and 401(k) programs for your review. If
required, we will reimburse you for the cost of COBRA to allow for a seamless
transition to our health care plan.

 

LOGO [g55132ex1036_pg1a.jpg]

GMAC LLC 3420 Toringdon Way Suite 400 Charlotte, NC 28277



--------------------------------------------------------------------------------

You will receive 2.5 days of paid-time off (“PTO”) per full month of employment
for 2009, but will be permitted to utilize 10 days of your PTO allotment
immediately upon hire. Your PTO for subsequent years will be determined
according to Company policy.

You are eligible for other Executive Perquisites in 2009 as follows:

 

  •  

A car allowance of $1000/month (less applicable taxes and deductions) for the
purchase or lease of a GM vehicle that is within the last three model years.

 

  •  

Financial counseling of $7,500/year.

 

  •  

Personal Umbrella Insurance Policy paid in full by the company.

 

  •  

Enhanced group term life insurance benefits in a coverage amount equal to 5
times your base salary up to $2 million, paid in full by the company in lieu of
the basic life insurance benefit of two times base pay.

During your first twelve months of employment, your employment shall be
terminable by you or the Company, upon 30 days notice for any reason or for no
reason. With the exception of any applicable approved leave or PTO, in no event
will you be compensated for time not worked. After your first twelve months of
employment, your employment will be at-will. Both you and the Company may
terminate your employment at any time, for any reason or for no reason. No one
other than the CEO or the Chief Human Resources Officer has the authority to
enter into an agreement for employment that is not at-will, and to the extent
such occurs; it must be in writing and signed by both parties to the agreement.
Your total compensation is subject to regular review and adjustment by the GMAC
Compensation and Leadership Committee. Additionally, the Company reserves the
right to amend, modify, or terminate each of its compensation and benefit plans
at any time.

This offer is contingent upon completion of an employment application, and a
satisfactory reference and background check (including drug screen) that will be
conducted after your acceptance of the offer and permission to contact your
current employer.

By your execution of a copy of this letter, you confirm that you are not a party
to or bound by any written or verbal agreement with your former employer(s) that
would:

 

  (a) Restrict you from being employed by the Company (non-compete agreements);
or

 

  (b) Prevent you from soliciting or hiring employees of your former employer(s)
(non-solicitation agreement).

Tom, you have been a terrific leader during a challenging time and we are
excited about you officially joining the GMAC team and look forward to your
continued contribution to the Company. To confirm your acceptance of this offer,
please sign and date under the signature line and return the original of this
letter to me at the address below.

If you have any questions, please feel free to contact me on my cell at
313-401-9039.

 

Sincerely, LOGO [g55132ex1036_pg2a.jpg] Anthony S. Marino Chief Human Resources
Officer GMAC Financial Services 3420 Toringdon Way Suite 400 Charlotte, NC 28277

 

Accepted:  

/S/ Thomas Marano

    Date:  

4/20/2009

      Thomas F. Marano          

 

GMAC LLC 3420 Toringdon Way Suite 400 Charlotte, NC 28277